ORDER
{1 Upon consideration of the petitioners', Stanley M. Ward, V. Glenn Coffee, E. Scott Pruitt, Thad H. Balkman and Kevin J. Cal-vey (collectively, taxpayers), application to assume original jurisdiction, the responses thereto and the related applications filed in this matter, THE COURT DETERMINES THAT:
1) The respondent, Board of Equalization, has a constitutional duty to annually estimate and certify the funds available for appropriation for the upcoming fiscal year to the Oklahoma Legislature. Okla. Const. art. 10, § 28.
Duties placed with the Board of Equalization pursuant to the Okla. Const. art. 10, § 28 and 68 0.8.2001 §§ 2855 and 4001 are exercised subject to constitutional and legislatively established standards and guidelines. Therefore, there is no unconstitutional delegation of legislative authority. Continental Oil Co. v. Oklahoma State Bd. of Equalization, 1976 OK 23, 17, 570 P.2d 315.
The application to assume original jurisdiction and petition for writ of mandamus should be denied.
Pending applications for oral argument, intervention, appearances as amici curiae, and submission of additional briefs should be denied.
I 3 Pending applications for oral argument, intervention, appearances as amict curige, and submission of additional briefs are denied. The application to assume original jurisdiction and petition for writ of mandamus is denied.
{4 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS ist DAY OF APRIL, 2002.
ALL JUSTICES CONCUR.